Exhibit PAN AMERICAN SILVER POSTS RECORD SILVER AND GOLD PRODUCTION IN THE THIRD QUARTER Earnings and cash flows up on strong production and higher metals prices (All amounts in US dollars unless otherwise stated and all production figures are approximate) Vancouver, B.C. – November 10, 2009 – Pan American Silver Corp. (NASDAQ: PAAS; TSX: PAA) today reported unaudited financial and operating results for the quarter ended September 30, 2009.The Company also provided an update on operations. This earnings release should be read in conjunction with the Company’s MD&A, Financial Statements and Notes to Financial Statements for the corresponding period, which are available on the Company’s website at www.panamericansilver.com, and have been posted on SEDAR at www.sedar.com. Third Quarter 2009 Highlights1 · Silver production increased 31% to a quarterly record of 6.4 million ounces · Gold production increased 331% to a quarterly record of 28,017 ounces · Cash costs2 declined 26% to $4.91 per payable silver ounce · Record quarterly sales of $118.6 million, an increase of 49% · Cash flow generated by operations, before changes in non-cash operating working capital3, was $43.3 million, or $0.50 per share outstanding · Mine operating earnings2 increased 124% to $34.7 million · Net income was $17.4 million or $0.20 per share, an increase of 172% · San Vicente mine produced a quarterly record of 869,000 ounces of silver · In October, announced and mailed a friendly offer to acquire Aquiline Resources Inc. 1 Financial information based on Canadian GAAP; results are unaudited; percentages compare Q3 2009 with Q3 2008 2 Cash costs per ounce, and mine operating earnings are non-GAAP measures; for detailed descriptions see pages 4and 11 of the MD&A, respectively 3Cash flow generated by operations, before changes in non-cash operating working capital, is a non-GAAP measure. This non-GAAP measure is used by the Company to manage and evaluate operating performance and the Company considers this measure to better reflect normalized cash flow generated by operations. “This was a very strong quarter for Pan American”, said Geoff Burns, President and CEO.“We set new quarterly records for silver and gold production.Our cash costs declined to $4.91 per ounce of silver on the strength of increased byproduct credits.We posted net income of $17.4 million or $0.20 per share and moreover, we generated cash flows from operations, before changes in non-cash operating working capital3, of $43.3 million or $0.50 per share.” Burns continued; “The main drivers of our third quarter performance were a well executed startup of the San Vicente mine expansion, which has been producing silver beyond our expectations, and a solid quarter at Manantial Espejo.Both these projects, now operating 1500 – , VANCOUVER , BC CANADA V6C 2T6 TEL 604.684.1175 • FAX 604.684.0147 www.panamericansilver.com mines, are clear upgrades to our portfolio of assets and are now delivering the kind of returns we hoped for when we made the decisions to invest in their development.” Financial Results Pan American posted record sales of $118.6 million during the third quarter of 2009.Sales were 49% higher than a year ago, mainly due to greater quantities of silver and gold sold.Silver and gold sales accounted for 63% and 17% of quarterly Company revenues respectively, which has increased Pan American’s exposure to precious metals to 80% of total revenues.Sales during the third quarter were also 6% higher than in the second quarter of 2009. Cost of sales during the third quarter was $61.8 million, 17% higher than in the third quarter of 2008.The increase was directly attributable to greater quantities of silver and gold sold, but was partially offset by the ongoing cost control measures that were implemented at all our operations late last year.Importantly, cost of sales was 6% lower than in the second quarter of 2009. Mine operating earnings for the quarter were $34.7 million, up 124% from the third quarter of 2008 and $11.2 million higher than in the second quarter of this year.The increase was the result of higher sales volumes mainly from Manantial Espejo and San Vicente and higher realized gold prices, partially offset by increased cost of sales and higher depreciation and amortization charges at both Manantial Espejo and San Vicente. During the third quarter, the Company generated $43.3 million in cash flow from operating activities, before changes in non-cash operating working capital3 or $0.50 per share, which represents an increase of 96% compared to a year ago and $7.2 million more than in the previous quarter. Net income for the quarter was $17.4 million or $0.20 per share, which was 172% higher than a year ago and $7.2 million higher than in the second quarter.Net income for the nine months ended September 30, 2009 was $34.2 million or $0.40 per share.The improvement in the current quarter’s net income was driven by higher gold prices and increased silver and gold production coming from Manantial Espejo and the new San Vicente mine expansion. At
